OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code: (541) 770-9000 Date of fiscal year end: June 30, 2013 Date of reporting period: December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Cutler Trust CUTLER EQUITY FUND CUTLER FIXED INCOME FUND SEMI-ANNUAL REPORT December 31, 2012 (Unaudited) THE CUTLER TRUST TABLE OF CONTENTS Page Letter to Shareholders 2 Performance Information 3 Portfolio Information 5 Schedules of Investments 6 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 20 About Your Fund’s Expenses 27 Additional Information 29 Privacy Policy 30 1 THE CUTLER TRUST LETTER TO SHAREHOLDERS To the Cutler Trust Shareholders: Please find enclosed the Semi-Annual Report for The Cutler Trust for the period ended December 31, 2012. This most recent period has been an exciting one for The Cutler Trust, as we welcomed shareholders from The Elite Funds. This transaction has been beneficial for both The Elite and Cutler Trusts’ shareholders, as it had a positive impact on the assets of the Cutler Equity Fund (CALEX), and also provided for an additional investment option through a bond strategy, the Cutler Income Fund (CALFX). A final housekeeping item from this merger has recently been finalized. In order to reduce confusion, we have elected to rename the “Cutler Income Fund” the “Cutler Fixed Income Fund.” With Cutler’s investment philosophy focused on income for all of our investments, we believe identifying the Fund as the Fixed Income Fund will help clarify the bond mandate of this portfolio. In addition, the fiscal year of this Fund has been changed to a June 30th year-end, in order to mirror the Cutler Equity Fund’s fiscal year. As we head into 2013, Cutler is managing both Funds according to our cautious economic outlook. We believe that economic growth has largely been created by central bank policy, specifically the 0% target of the Federal Funds Rate and the bond purchases of Quantitative Easing III. This has been positive for equities, and may continue to be for some time as inflation manifests itself in higher asset prices. For the fixed income holdings, we are working to reduce the lower quality credit positions in the portfolio, in order to lower the credit risk if spreads should widen. This is a strategy that should be favorable in the event of a future correction in corporate bond prices or economic weakness. The past year was notable for strong performance from riskier sectors of the investment markets. In fixed income, this is most evident by looking at lower credit-quality instruments such as “junk bonds.” The Barclay’s U.S. High Yield Index returned 15.81% last year. In equities, this was true as well, with the Russell 2000 Index (which measures the performance of smaller capitalization securities) returning 16.35%. Cutler believes riskier assets are overvalued and we are biased toward more defensively positioned securities at this time. Cutler invites all Fund shareholders to reach out to us to learn more about our investment approach. We believe that getting to know you is the best way to ensure that you are comfortable with our strategy and that you are best positioned for your investment objectives. Please don’t hesitate to contact us, and we would be happy to set up a time for you to meet with one of our Portfolio Managers either in person or over the phone. Thank you for your continued support. Matt Patten President Xavier Urpi Director of Fixed Income 2 CUTLER EQUITY FUND PERFORMANCE INFORMATION December 31, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended December 31, 2012) 1 Year 5 Years 10 Years Cutler Equity Fund 9.44% 3.31% 7.23% S&P 500 Total Return Index 16.00% 1.66% 7.10% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 3 CUTLER INCOME FUND PERFORMANCE INFORMATION December 31, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Income Fund, Barclays Intermediate U.S. Government/Credit Index and Barclays Short-Term U.S. Government Index Average Annual Total Returns(a) (for periods ended December 31, 2012) 1 Year 5 Years 10 Years Cutler Income Fund 2.66% 5.95% 4.62% Barclays Intermediate U.S. Government/Credit Index 3.89% 5.18% 4.62% Barclays Short-Term U.S. Government Index 0.51% 2.49% 2.83% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 4 CUTLER EQUITY FUND PORTFOLIO INFORMATION December 31, 2012 (Unaudited) Sector Allocation (% of Net Assets) CUTLER INCOME FUND PORTFOLIO INFORMATION December 31, 2012 (Unaudited) Sector Allocation (% of Net Assets) 5 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS December 31, 2012 (Unaudited) COMMON STOCKS — 97.0% Shares Value Consumer Discretionary — 13.7% Hotels, Restaurants & Leisure — 2.8% McDonald's Corporation $ Media — 3.4% Walt Disney Company (The) Multiline Retail — 3.4% Nordstrom, Inc. Specialty Retail — 4.1% Home Depot, Inc. (The) Consumer Staples — 12.0% Beverages — 2.5% PepsiCo, Inc. Food & Staples Retailing — 2.2% Sysco Corporation Food Products — 1.9% Archer-Daniels-Midland Company Household Products — 5.4% Kimberly-Clark Corporation Procter & Gamble Company (The) Energy — 10.2% Oil, Gas & Consumable Fuels — 10.2% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Phillips 66 Financials — 12.7% Capital Markets — 2.4% Charles Schwab Corporation (The) Commercial Banks — 3.1% M&T Bank Corporation Consumer Finance — 3.8% American Express Company 6 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.0% (Continued) Shares Value Financials — 12.7% (Continued) Insurance — 3.4% Chubb Corporation (The) $ Health Care — 10.4% Health Care Equipment & Supplies — 2.1% Becton, Dickinson and Company Pharmaceuticals — 8.3% Bristol-Myers Squibb Company Johnson & Johnson Merck & Company, Inc. Industrials — 10.4% Aerospace & Defense — 5.8% Honeywell International, Inc. United Technologies Corporation Electrical Equipment — 2.3% Emerson Electric Company Machinery — 2.3% Caterpillar, Inc. Information Technology — 12.0% IT Services — 4.0% International Business Machines Corporation Semiconductors & Semiconductor Equipment — 5.5% Intel Corporation Texas Instruments, Inc. Software — 2.5% Microsoft Corporation Materials — 7.2% Chemicals — 5.2% E.I. du Pont de Nemours and Company Monsanto Company Metals & Mining — 2.0% Nucor Corporation 7 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.0% (Continued) Shares Value Telecommunication Services — 5.6% Diversified Telecommunication Services — 5.6% AT&T, Inc. $ Verizon Communications, Inc. Utilities — 2.8% Gas Utilities — 2.8% National Fuel Gas Company Total Common Stocks (Cost $72,455,749) $ MONEY MARKET FUNDS — 2.9% Shares Value Invesco STIT - STIC Prime Portfolio - Institutional Class, 0.09% (a) (Cost $2,611,664) $ Total Investments at Value — 99.9% (Cost $75,067,413) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of December 31, 2012. See accompanying notes to financial statements. 8 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS December 31, 2012 (Unaudited) U.S. TREASURY OBLIGATIONS — 16.8% Maturity Coupon Par Value Value U.S. Treasury Notes 04/30/13 % $ $ U.S. Treasury Notes 09/30/16 % U.S. Treasury Bonds 08/15/23 % U.S. Treasury Bonds 02/15/26 % U.S. Treasury Bonds 11/15/28 % Total U.S. Treasury Obligations (Cost $2,826,039) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 18.6% Maturity Coupon Par Value Value Federal Farm Credit Bank — 0.3% Federal Farm Credit Bank 08/15/22 % $ $ Federal Home Loan Bank — 2.8% Federal Home Loan Bank 12/13/19 % Federal Home Loan Mortgage Corporation — 3.4% Federal Home Loan Mortgage Corporation 04/12/17 % Federal Home Loan Mortgage Corporation 11/30/17 % Federal Home Loan Mortgage Corporation 06/24/20 % Federal National Mortgage Association — 5.1% Federal National Mortgage Association 02/27/17 % Federal National Mortgage Association 04/25/19 % Federal National Mortgage Association 03/27/20 % Private Export Funding Corporation — 3.5% Private Export Funding Corporation 08/15/13 % Private Export Funding Corporation 12/15/21 % Tennessee Valley Authority — 2.5% Tennessee Valley Authority 08/01/13 % Tennessee Valley Authority 07/15/45 % 9 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) U.S. GOVERNMENT AGENCY OBLIGATIONS — 18.6% (Continued) Maturity Coupon Par Value Value U.S. Department of Housing and Urban Development — 1.0% U.S. Department of Housing and Urban Development 08/01/25 % $ $ Total U.S. Government Agency Obligations (Cost $3,291,451) $ OTHER GOVERNMENT OBLIGATIONS — 4.9% Maturity Coupon Par Value Value Province of Manitoba 04/28/14 % $ $ Province of Manitoba 04/03/17 % Province of Nova Scotia 07/21/15 % Total Other Government Obligations (Cost $866,453) $ MORTGAGE-BACKED SECURITIES — 4.4% Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation — 1.4% FHLMC, Series 2962-YE 09/01/18 % $ $ FHLMC, Pool #J13584 11/01/25 % FHLMC, Series 1963-Z 01/01/27 % Federal National Mortgage Association — 2.9% FNMA, Series 2003-3-HJ 02/01/18 % FNMA, Pool #899237 03/01/22 % FNMA, Series 2002-93-A1 03/01/32 % FNMA, Series 2006-65-TD 10/01/32 % Multifamily REMIC Trust, Series 2006-M1-D 06/01/19 % Government National Mortgage Association — 0.1% GNMA, Pool #577742 09/01/17 % Total Mortgage-Backed Securities (Cost $761,004) $ 10 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) ASSET-BACKED SECURITIES — 7.4% Maturity Coupon Par Value Value Ford Credit Auto Owner Trust, Series 2009-E-A4 11/15/14 % $ $ Ford Credit Auto Owner Trust, Series 2012-A-A3 04/15/15 % FPL Recovery Funding, Series 2007-A-A2 08/01/15 % FPL Recovery Funding, Series 2007-A-A3 08/01/17 % Massachusetts RRB Special Purpose Trust, Series 2005-1-A4 03/15/15 % Mercedes-Benz Auto Receivables Trust, Series 2009-1-A3 01/15/14 % Mercedes-Benz Auto Receivables Trust, Series 2011-1-A3 03/15/14 % RSB Bond Company, LLC, Series 2007-A-A2 04/01/16 % Total Asset-Backed Securities (Cost $1,338,381) $ CORPORATE BONDS — 42.8% Maturity Coupon Par Value Value Consumer Discretionary — 6.6% DIRECTV Holdings, LLC 03/01/16 % $ $ Fortune Brands, Inc. 01/15/16 % Starbucks Corporation 08/15/17 % Energy — 7.8% Anadarko Petroleum Corporation 09/15/16 % Boardwalk Pipelines, LLC 06/01/18 % Buckeye Partners, L.P. 02/01/21 % Energy Transfer Partners, L.P. 07/01/13 % Energy Transfer Partners, L.P. 02/01/22 % Financials — 14.0% Bank of America Corporation 07/12/16 % Biomed Realty, L.P. 04/15/16 % Citigroup, Inc. 10/15/14 % Digital Realty Trust, L.P. 03/15/21 % Ford Motor Credit Company, LLC 05/15/15 % People's United Financial, Inc. 12/06/22 % Senior Housing Properties Trust 01/15/16 % Wachovia Corporation 08/01/13 % Wells Fargo & Company 10/28/15 %(a) 11 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 42.8% (Continued) Maturity Coupon Par Value Value Financials — 14.0% (Continued) Zions Bancorp 09/23/14 % $ $ Industrials — 0.9% Domtar Corporation 06/01/17 % Information Technology — 1.3% Oracle Corporation 04/15/18 % Telecommunication Services — 4.5% Iron Mountain, Inc. 08/15/21 % Qwest Corporation 10/01/14 % Rogers Communications, Inc. 03/01/14 % Scripps Networks Interactive, Inc. 12/15/16 % Utilities — 7.7% AEP Texas Central Transmission Funding, LLC 07/01/13 % CenterPoint Energy Houston Electric, LLC 07/01/23 % NV Energy, Inc. 11/15/20 % Sempra Energy 06/01/16 % Union Electric Company 06/15/17 % Valmont Industries, Inc. 04/20/20 % Verizon Communications, Inc. 11/01/16 % Total Corporate Bonds (Cost $7,330,434) $ PREFERRED STOCKS — 1.3% Shares Value Citigroup Capital XIII (Cost $208,800) $ 12 CUTLER INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 3.0% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.09% (b) (Cost $544,070) $ Total Investments at Value — 99.2% (Cost $17,166,632) $ Other Assets in Excess of Liabilities — 0.8% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the effective interest rate as of December 31, 2012. (b) The rate shown is the 7-day effective yield as of December 31, 2012. See accompanying notes to financial statements. 13 THE CUTLER TRUST STATEMENTS OF ASSETS AND LIABILITIES December 31, 2012 (Unaudited) Cutler Equity Fund Cutler Income Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Other assets Total assets LIABILITIES Dividends payable Payable for capital shares redeemed Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Accumulated undistributed (distributions in excess of) net investment income ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 14 THE CUTLER TRUST STATEMENTS OF OPERATIONS Cutler Equity Fund Cutler Income Fund Six Months Ended December 31, (Unaudited) Three Months Ended December 31, 2012(a) (Unaudited) Year Ended September 30, INVESTMENT INCOME Dividend income (net of foreign tax withheld of $0, $38 and $1,305, respectively) $ $ $ Interest — Securities lending (Note 2) — — Total investment income EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) — Transfer agent fees — — Professional fees Fund accounting fees — — Custody and bank service fees Trustees’ fees and expenses Shareholder servicing fees (Note 3) — Compliance service fees — — Registration and filing fees Insurance expense Printing of shareholder reports Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ $ (a) Fund changed fiscal year end to June 30. See accompanying notes to financial statements. 15 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2012 (Unaudited) Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net assets received in conjunction with fund merger (Note 1) — Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares issued in conjunction with fund merger (Note 1) — Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 16 CUTLER INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Three Months Ended December 31, 2012 (Unaudited)(a) Year Ended September 30, Year Ended September 30, FROM OPERATIONS Net investment income $ $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) From net realized gains — — ) Decrease in net assets from distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) ) Net increase (decrease) from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ $ $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) ) Net increase (decrease) in shares outstanding ) ) Shares outstanding at beginning of period Shares outstanding at end of period (a) Fund changed fiscal year end to June 30. See accompanying notes to financial statements. 17 CUTLER EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Dec. 31, Years Ended June 30, (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net asset value at end of period $ Total return (a) 3.35% (b) 5.90% 34.73% 16.82% (24.06%
